DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 8, 10, 27, 28 and 75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lichtenwalner et al. (US 9,887,287).

    PNG
    media_image1.png
    402
    414
    media_image1.png
    Greyscale

(Claim 1) Lichtenwalner et al. teach a power semiconductor device (800, col. 25 lines 35 – 35) comprising:
a semiconductor layer structure (410) comprising a drift region (420) that comprises a wide band-gap (col. 12 lines 9 – 28) semiconductor material, the drift region (420) having a first conductivity type (n);
a gate trench (480) in the semiconductor layer structure, the gate trench having a longitudinal axis that extends in a first direction (into the screen) and comprising first (left) and second (right) opposed sidewalls that each extend parallel to the longitudinal axis;
first (472 left) and second (472 right) well regions having a second conductivity type (p) that is different from the first conductivity type in the semiconductor layer structure (410) above the drift region (420),
the first well region (472 left) comprising part of the first sidewall and the second well region (472 right) comprising part of the second sidewall;
a deep shielding region (840) having the second conductivity type (p) in the semiconductor layer structure underneath the gate trench (840); and
a plurality of deep shielding connection patterns (844) that have the second conductivity type (p) in the semiconductor layer structure, the deep shielding connection patterns (844) spaced apart from each other along the first direction,
the deep shielding connection patterns (844) establishing part of the first sidewall of the gate trench (840) and establishing part of the second sidewall of the gate trench,
wherein the deep shielding connection patterns (844) electrically connect the deep shielding region (840) to the first and second well regions (472), and
wherein the deep shielding connection patterns (844) have higher second conductivity type  (p+) dopant concentrations than do the first and second well regions (472, p).  
(Claim 2) Lichtenwalner et al. teach a power semiconductor device comprising:
a semiconductor layer structure (410) comprising a drift region (420) that comprises a wide band-gap semiconductor material (col. 12 lines 9 – 28), the drift region (420) having a first conductivity type (n);
In re: Naeem Islam et al. Page 4a gate trench (480) in an upper portion of the semiconductor layer structure, the gate trench having a longitudinal axis that extends in a first direction and comprising first and second opposed sidewalls that each extend parallel to the longitudinal axis;
first and second well regions (472) having a second conductivity type (p) that is different from the first conductivity type (n) in the upper portion of the semiconductor layer structure above the drift region (420),
the first well region (472 left) comprising part of the first sidewall and the second well region 472 right) comprising part of the second sidewall;
a deep shielding region (840) having the second conductivity type (p) in the semiconductor layer structure underneath the gate trench (480);
a plurality of deep shielding connection patterns (844) that have the second conductivity type (p) in the upper portion of the semiconductor layer structure,
the deep shielding connection patterns (844) spaced apart from each other along the first direction (into the screen),
the deep shielding connection patterns (844) extending in a second direction (vertical) that is different from the first direction,
each deep shielding connection pattern (844 left, 844 right) establishing part of the first sidewall of the gate trench (480 left) and establishing part of the second sidewall of the gate trench (480 right); and 
a plurality of semiconductor channel regions (fig. 10C #878) that have the second conductivity type (p) in the first and second sidewalls of the gate trench,
the semiconductor channel regions (fig. 10C #878) positioned between adjacent deep shielding connection patterns (fig. 10C #844),
wherein the deep shielding connection patterns (844) electrically connect the deep shielding region (840) to the first and second well regions (472).  
(Claim 3) Lichtenwalner et al. teach the power semiconductor device (fig. 10B), further comprising first and second source regions (460) having the first conductivity type (n) on top of the respective first and second well regions (472).
(Claim 4) Lichtenwalner et al. teach wherein the deep shielding connection patterns (844) have a higher doping concentration (p+) than the first and second well regions (472, p).
(Claim 5) Lichtenwalner et al. teach wherein the deep shielding connection patterns (844) extend to an upper surface of the semiconductor layer structure.
(Claim 6) Lichtenwalner et al. teach wherein the deep shielding connection patterns (844, fig. 10A #840) sub-divide the first source region (460) into a plurality of spaced apart segments and sub-divide the second source region (460) into a plurality of spaced apart segments.
(Claim 7) Lichtenwalner et al. teach wherein portions of the deep shielding region (840) that are aligned along the second direction with the respective deep shielding connection patterns (844) have higher doping concentrations of second conductivity type dopants than do a remainder of the deep shielding region.  
(Claim 8) Lichtenwalner et al. teach the power semiconductor device, further comprising:
a gate insulation layer (482) in the gate trench that covers a bottom surface and the first and second sidewalls of the gate trench;
a gate electrode (484) in the gate trench on the gate insulation layer;
a first source/drain contact (490) that directly contacts the first source region (460), the second source region and the deep shielding connection patterns (844); and
a second source/drain contact (492) on a lower surface of the semiconductor layer structure (410).
(Claim 10) Lichtenwalner et al. teach wherein the wide band- gap semiconductor comprises silicon carbide (col. 12 lines 9 – 20).
(Claim 27) Lichtenwalner et al. teach a power semiconductor device comprising:
a semiconductor layer structure (410) comprising a drift region (420) that comprises a wide band-gap semiconductor (col. 12 lines 9 – 28) material, the drift region (420) having a first conductivity type (p);
a gate trench (480) in an upper portion of the semiconductor layer structure, the gate trench having a longitudinal axis that extends in a first direction (into the page) and comprising first and second opposed sidewalls that each extend in the first direction;
a first gate electrode (484 left) on the first sidewall of the gate trench;
a second gate electrode (484 right)  on the second sidewall of the gate trench;
a deep shielding region (840) having a second conductivity type (p) that is different from the first conductivity type (n) in the semiconductor layer structure underneath the gate trench,
the deep shielding region (840) defining a bottom surface of the gate trench (480); and
a source contact (490) in the gate trench between the first (left) and second (right) gate electrodes (484).
(Claim 28) Lichtenwalner et al. teach the power semiconductor device, further comprising a first gate dielectric (482 left) layer between the first sidewall of the gate trench (480) and the first gate electrode (484); and
a second gate dielectric layer (482 right) between the second sidewall of the gate trench (480) and the second gate electrode (484).
(Claim 75) Lichtenwalner et al. teach wherein the deep shielding connection patterns (844) extend to an upper surface of the semiconductor layer structure.

Allowable Subject Matter
Claims 11, 12, 30 and 32, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 71 – 74 and 76 are allowable, because prior art does not render obvious:
(Claim 71)  wherein at least some of the deep shielding connection patterns (844) extend as continuous stripes in the second direction underneath multiple gate trenches.
 (Claim 76) wherein portions of the deep shielding region that are aligned along the second direction with the respective deep shielding connection patterns have higher doping concentrations of second conductivity type dopants than do a remainder of the deep shielding region.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
July 16, 2022